     ANDREW C. GREEN, ESQ.
     Nevada Bar No. 9399
 2   ALICIA A. HAGERMAN, ESQ.
     Nevada Bar No. 10891
 3   KOELLER NEBEKER CARLSON & HALUCK, LLP
            th
     400 S 4 Street, Suite 600
 4   Las Vegas, NV 89101
     Phone: (702) 853-5500
 5   Fax: (702) 853-5599
     andrew.green@knchlaw.com
 6   alicia. hagerman@knchlaw.com
     Attorneys for Defendant,
 7   LM GENERAL INSURANCE COMP ANY

 8                           UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA
10   GRACHELLE K. GUESE, an individual,           )   CASE NO.: 2:19-cv-01611-GMN-NJK
                                                  )
11                              Plaintiff,        )   STIPULATION AND ORDER FOR
                                                  )   DISMISSAL WITH PREJUDICE
12   vs.                                       )
                                               )
13   LM GENERAL INSURANCE COMPANY, )
     a foreign business entity; DOES I through )
14   XV, and ROE Corporations I through X,     )
     inclusive,                                )
15                                             )
                                  Defendants.  )
16

17         IT IS HEREBY STIPULATED BY AND BETWEEN, Defendant, LM GENERAL

18   INSURANCE COMPANY [hereinafter "Defendant"], by and through its counsel of record,

19   the law firm of KOELLER, NEBEKER, CARLSON & HALUCK, LLP, and Plaintiff,

20   GRACHELLE K. GUESE [hereinafter "Plaintiff'], by and through her attorneys of record,

21   LAW OFFICE OF GINA M. CORENA, that Plaintiff hereby dismisses her Complaint and

22   Ill

23   Ill
24   Ill

25   Ill

26   Ill
27   Ill
28   Ill
                                        Page I of 3                            573696
     claims against Defendant, LM General Insurance Company, with prejudice, each party to bear

 2

 3

 4

 5

 6
         ANDREW C. GREEN, ESQ.
 7       Nevada Bar No. 9399
         ALICIA A. HAGERMAN, ESQ.
 8       Nevada Bar No. I 0891
         400 S. 4th Street, Suite 600
 9       Las Vegas, NV 89101
         Attorneys for Defendant,
10       LM GENERAL INSURANCE
         COMPANY
11
                                                 ORDER
12
            IT IS SO ORDERED, Plaintiffs Complaint for this matter is hereby dismissed with
13
     prejudice, each party to bear their own fees and costs.
14
            DATED this _ _ day of _ _ _ _, 20 _ __
15
                  2 day of January, 2020.
      Dated this __
                                                        ________________________________
16
                                                        Gloria
                                                   DISTRICT    M. Navarro,
                                                            COURT    JUDGEDistrict Judge
17                                                      United States District Court
     Respectfully Submitted by,
18

19                            c~
20

21
                          /~
     By_ _ _ _ _ _ __;;___ _
       ANDREW C. GREEN, ESQ.
       Nevada Bar No. 9399
22     ALICIA A. HAGERMAN, ESQ.
       Nevada Bar No. 10891
23     400 S. 4 th Street, Suite 600
       Las Vegas, NV 89101
24     Attorneys for Defendant,
       LM GENERAL INSURANCE COMPANY
25

26

27

28

                                           Page2of3                                573696
                                   CERTIFICATE OF SERVICE

 2
 3   served a copy of the foregoing STIPULATION AND ORDER FOR DISMISSAL WITH

 4   PREJUDICE by filing a true copy thereof with the Clerk of the Court using the CM/ECF
     System to be served upon all parties using the CM/ECF System.
 5

 6                                               Isl Laura Paturzo
                                        An Employee of
 7                                      KOELLER, NEBEKER, CARLSON & HALUCK, LLP

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
23

24
25

26

27

28

                                        Page 3 of 3                          573696
